Citation Nr: 1107620	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for major 
depression with a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin denied a rating in excess of 50 percent for 
the service-connected major depression with a dysthymic disorder.


FINDING OF FACT

The Veteran's service-connected major depression with a dysthymic 
disorder is manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms no worse 
than impairment of short-term memory and disturbances of 
motivation and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major 
depression with a dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9433 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in February 2008 complied 
with VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the 

evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The letter in particular notified the Veteran 
of the criteria for assigning a disability rating and an 
effective date (with respect to his headache claim).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, other correspondence dated in July 2008 informed the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  [The 
timing defect of this correspondence was cured by the RO's 
subsequent readjudication of the Veteran's claim and issuance of 
the statement of the case in December 2008.]  

Also, the RO obtained the Veteran's post-service medical records 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue on appeal 
was obtained in March 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examination obtained in this case is sufficient, as it 
considered all of the pertinent evidence of record, including the 
statements of the Veteran, and provided explanations for the 
opinions stated as well as the medical information necessary to 
apply the appropriate rating criteria.  The Board finds that VA's 
duty to assist the Veteran with respect to obtaining a VA 
examination concerning the issue adjudicated herein has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for initial rating 
and increased-rating claims when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 
50 percent for the service-connected major depression with 
dysthymic disorder due to the severity and frequency of his 
symptomatology.  The Board finds, however, that the pertinent 
medical findings, as shown in the examinations conducted during 
the current appeal and VA treatment records directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

In this case, the Veteran has been diagnosed with major 
depression with dysthymic disorder.  This service-connected 
disability is rated as 50 percent disabling under 38 C.F.R. 
§ 4.130, DC 9433, which evaluates impairment from dysthymic 
disorders.  

Specifically, pursuant to DC 9433, a 100 percent evaluation is 
warranted if the evidence establishes there is total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9433 (2010).  

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41-50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting ) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran was afforded a VA examination in March 2008.  
The Veteran reported that he had been married to his wife for the 
past 38 years.  They had three children, and the Veteran had 
contact with his oldest son on a weekly basis; with his daughter 
every two weeks or once a month; and with his youngest son an 
average of every other day.  He had two siblings and maintained 
contact with both of them.  The Veteran was unemployed.  In 
describing his daily activities, the Veteran reported that he 
volunteered at a local swimming pool and also volunteered at a 
local Salvation Army.  He also assisted his wife with babysitting 
their grandchildren.  He was actively involved with an internet 
support group for arachnoiditis and reportedly had made friends 
with others through the group.  The Veteran indicated that he had 
friends who frequented his home.  He reported that he enjoyed 
singing folk music with several musicians.  

The Veteran's subjective complaints included that his emotional 
state "comes and goes" with respect to the magnitude of his 
depression.  He noted occasional fleeting thoughts of self-
destruction thinking.  He had had no inpatient admissions for 
depression or suicidal ideations over the past nine years.  
Objective examination of the Veteran revealed good personal care 
and hygiene.  His thought processes were logical, coherent, and 
organized.  Speech was clear and understandable.  He demonstrated 
no evidence of florid psychosis, hallucinations, delusions, or 
loosening of associations.  He denied suicidal ideation and 
homicidal ideation.  The Veteran demonstrated an unremarkable 
mental status examination with the exception of a slight decrease 
in his short-term recall.  Otherwise, he demonstrated good 
reality, accuracy and orientation, immediate memory, attention 
and concentration, calculation ability, abstract thinking, 
capacity to perceive the similarities/differences between two 
concepts, social judgment, and a general fund of information.  

The examiner opined that overall it appeared that the Veteran's 
emotional status had improved slightly over the past ten years 
given the fact that he had needed no further inpatient 
psychiatric treatment since his last compensation and pension 
examination.  The Veteran's current description of his daily 
activities also indicated that his clinical depression had 
improved slightly and allowed him to engage in some satisfying 
activities of daily living.  The examiner also opined that the 
Veteran's disability had caused moderate impairment in his 
social/vocational functioning.  The examiner's diagnostic 
impression was that the Veteran's recurrent major depressive 
disorder was moderate.  The Veteran's GAF score was 50.  

The Veteran contends that the March 2008 examiner misinterpreted 
his words.  The Veteran reports that he only volunteered at the 
swimming pool for one hour in the last 12 months for a telethon.  
Additionally, he never volunteered at the Salvation Army but only 
donated money; he was unable to volunteer due to back pain and 
severe headaches.  The Veteran also reported that he only baby 
sat his grandchildren on an emergency basis and that they were 
old enough to understand his physical limitations and helped him 
more then he helped them.  He also reported that in the last 12 
months, he entertained friends less than five times.  Although he 
did sing, he was not a member of a musical folk group.  The 
Veteran admitted that he was involved in an online support group, 
but that there were no meetings since it was online only.  

According to VA treatment records dated through October 2008, the 
Veteran does not have symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.  The 
Board observes that in December 2007 the Veteran admitted to 
suicidal thoughts.  However, none of the Veteran's other post-
service medical records show suicidal thoughts.  Additionally, VA 
mental health clinic records fail to show that the Veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The Board observes that none of the Veteran's 
mental health clinic notes report any GAF scores.  

Accordingly, based on a review of the evidence, the Board finds 
that a rating in excess of 50 percent for the Veteran's service-
connected major depression with dysthymic disorder is not 
warranted at any time during the pendency of this appeal.  The 
evidence does not show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, which is required for the 
next higher rating of 70 percent.  Rather, the pertinent medical 
evidence of record shows that the Veteran's major depression with 
dysthymic disorder causes occupational and social impairment, 
with reduced reliability and productivity due to such symptoms as 
impairment of short-term memory and disturbances of motivation 
and mood.  

The Board acknowledges the Veteran's contention that his major 
depression with dysthymic disorder has worsened and that he is 
depressed and anxious due to living with constant chronic pain; 
becomes angry for no apparent reason; and has decreased 
concentration and memory.  The Board does not doubt that the 
Veteran's contentions.  As noted above, the VA examiner confirmed 
that the Veteran has impaired short-term memory, although no 
impairment in concentration was reported.  However, the Veteran's 
contentions do not indicate that his symptomatology equates to 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  None of the pertinent medical records 
pertaining to the Veteran's mental health treatment show that he 
meets the criteria for a rating in excess of 50 percent.  

The Board also acknowledges the Veteran's assertion that the 
March 2008 examiner misinterpreted what the Veteran reported 
regarding his daily activities.  However, even when taking into 
account the Veteran's assertion, it still does not show that the 
Veteran's major depression with dysthymic disorder warrants the 
next higher rating of 70 percent.  Furthermore, the Board 
observes that with regards to the Veteran's contention that he 
does not do volunteer work or baby sit, the Veteran identified 
that it was his physical disabilities that limited him; he did 
not indicate that he could not volunteer or baby sit because of 
any psychiatric impairment.  

The Board notes that the only reported GAF score of 50 is 
indicative of some serious symptoms, which is consistent with a 
50 percent rating.  The Board also notes that, while important, 
the GAF scores assigned in a case are not dispositive of the 
evaluation and must be considered in light of the actual symptoms 
of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this 
case, the extent and severity of the Veteran's actual major 
depression with dysthymic disorder symptoms reported and/or shown 
are suggestive of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory and disturbances of motivation 
and mood; i.e. the level of impairment contemplated in the 
currently assigned 50 percent rating for psychiatric 
disabilities.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's major depression with a dysthymic 
disorder warrants a rating in excess of 50 percent.  The Board 
finds, therefore, that the evidence of record does not support 
the schedular criteria required for the next higher rating of 70 
percent for this service-connected disability.  This claim must 
be denied.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that major depression with a dysthymic disorder has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's major depression with dysthymic disorder has an adverse 
effect on employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into account.  
The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

The Board observes that the Veteran has been in receipt of a 
total disability rating based on individual unemployability 
(TDIU) since 1996 based, in part, on his major depression with a 
dysthymic disorder.  Thus, the Board need not address a claim of 
TDIU in the instant case.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 50 percent for major 
depression with a dysthymic disorder is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


